VAN CISE, Judge.
Defendant, Sophie H. Meyer (the mother) appeals a judgment declaring that she, injured in a one-car accident while a passen*684ger in an automobile owned and driven by defendant Kenneth Meyer (the son), is excluded from bodily injury coverage under the son’s automobile policy with plaintiff, State Farm Mutual Automobile Insurance Company (the insurer). We affirm.
This case was tried to the court on an agreed statement of facts and the admissions in the pleadings and in the briefs. There is no dispute as to the son’s legal liability to his mother for her injuries. It is agreed the son was the named insured, and the automobile involved in the accident was the insured vehicle, under an automobile policy then in force issued by insurer. As applicable here, the policy contains “no fault” personal injury protection (P.I.P.) coverage for medical expenses, rehabilitation expenses, work loss, and essential services expenses. The mother’s expenses in those categories have been and are being paid by insurer.
The insurer refused to pay the mother for her bodily injuries not included in the P.I.P. coverage because of the “household exclusion” in the bodily injury liability coverage provisions of the policy. This exclusion provides:
“This insurance does not apply ... to bodily injury to any insured or any member of the family of an insured residing in the same household as the insured.”
I
The mother first contends that the exclusion does not apply because she and her son were not residing in the same household.
The parties agree that the mother is 71 and the son is 34, and both reside in the same apartment, primarily for financial reasons. The mother owned no automobile, had no driver’s license, and had no control over her son, his insurance policy, or his automobile. They maintain separate credit and finances and own nothing jointly. Each controls his or her own funds. Each pays his or her share of the common expenses and his or her own individual expenses from separate incomes. Neither regards the mother as a dependent of the son.
However, the policy defines “residing” as “bodily presence in such household and an intention to continue to dwell therein.” Therefore, for the purposes of determining insurance coverage, the trial court correctly concluded that the mother is a member of the insured son’s family and resides in the same household.
II
The mother’s main contention is that the household exclusion clause is void as against public policy. We do not agree.
The Motor Vehicle Financial Responsibility Act, § 42-7-102, C.R.S.1973, provides that:
“[I]t is the policy of this state to induce and encourage all motorists to provide for their financial responsibility for the protection of others, and to assure the widespread availability to the insuring public of insurance protection against financial loss caused by negligent financially irresponsible motorists.”
In implementation of that policy, the General Assembly enacted the Colorado Auto Accident Reparations Act (the “No-fault Act”), §§ 1(M — 701 et seq., C.R.S. 1973, the purpose of which is “to avoid inadequate compensation to victims of automobile accidents.” Section 10-4-702, C.R.S. 1973. As mandated by § 10-4 — 707(1), C.R. S.1973, in the event of accidental bodily injury sustained by a relative of the named insured when the relative at the time of the accident is a resident in the household of the named insured, the minimum coverage required is that specified in § 10-4-706(l)(b) to (e), C.R.S.1973. The P.I.P. coverage in the son’s policy complies with that requirement. The statute does not require in this situation that the policy include legal liability coverage for bodily injury described in § 10-4-706(l)(a), C.R.S.1973.
It is not for a court to overrule the General Assembly’s determination of what is “adequate compensation” to a relative living in the same household with an insured. Since the insurance policy, with the exclusion, provides the coverage required by the *685statute and the public policy concerns expressed therein, the language of the policy controls. See Western Mutual Insurance Co. v. Wann, 147 Colo. 457, 363 P.2d 1054 (1961); U.S. Fire Insurance Co. v. Goldstein Transportation, 30 Colo.App. 478, 496 P.2d 1079 (1972). See also Farmers Insurance Exchange v. Cocking, 29 Cal.3d 383, 173 Cal.Rptr. 846, 628 P.2d 1 (1981). The mother cannot resort to the policy to recover for her bodily injuries not covered under P.I.P. See Newark Insurance Co. v. State Farm Mutual Automobile Insurance Co., 164 Colo. 498, 436 P.2d 353 (1968), and cases cited therein.
Ill
To the extent not covered under I and II above, the other contentions of the mother are without merit. The issue as to whether she is entitled to coverage as an uninsured motorist is not addressed by us because it was not presented to or ruled on by the trial court or raised here by any of the parties. See Hessling v. City of Broomfield, 193 Colo. 124, 563 P.2d 12 (1977); SaBell’s, Inc. v. Flens, 42 Colo.App. 421, 599 P.2d 950 (1979); Wickland v. Snyder, 39 Colo.App. 403, 565 P.2d 976 (1977).
Judgment affirmed.
KELLY, J., concurs.
TURSI, J., dissents.